—In an action to recover damages for personal injuries, etc., the defendants appeal from so much of a judgment of the Supreme Court, Kings County *506(Vaughan, J.), dated December 16, 1998, as, upon a jury verdict on the issue of liability finding the defendant Consol Building Associates 40% at fault and the third-party defendant Galaxy Knitting Mills, Inc., 60% at fault in the happening of the accident, and upon a jury verdict on the issue of damages awarding the plaintiff Rosanna Montenegro the sum of $379,400 ($115,000 for past pain and suffering, $20,000 for past lost earnings, $182,000 for future pain and suffering, $21,000 for past medical expenses, and $250,000 for future medical expenses which was subsequently reduced to $41,400 by order of the same court dated May 29, 1998), and the plaintiff Jose Montenegro the sum of $20,000 for loss of services, is in favor of the plaintiffs and against them in the sum of $399,400.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the trial court properly admitted the testimony of the plaintiffs’ expert regarding a developing arthritic condition and the need for future surgery (see, Holshek v Stokes, 122 AD2d 777; Manoni v Giordano, 102 AD2d 846).
The awards did not deviate from what would be reasonable compensation under the circumstances (see, CPLR 5501 [c]; Chase v City of New York, 233 AD2d 474; Gaetan v New York City Tr. Auth., 213 AD2d 510). Sullivan, J. P.; S. Miller, Friedmann and Schmidt, JJ., concur.